
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 761
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Barletta
			 submitted the following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the practice of gassing stray cats and
		  dogs.
	
	
		Whereas approximately 4 million animals are euthanized in
			 the United States each year;
		Whereas approximately 3 percent of all cats and dogs in
			 the United States are gassed each year;
		Whereas States permit local officials to gas stray cats
			 and dogs;
		Whereas many cats and dogs run away from their owners each
			 year; and
		Whereas many stray cats and dogs with owners are among
			 those gassed each year: Now, therefore, be it
		
	
		That the House of Representatives
			 expresses its dissatisfaction that the practice of gassing stray cats and dogs
			 with owners continues in the United States in the 21st century.
		
